                            UNITED STATES DISTRICT COURT
                                      FOR THE
                           EASTERN DISTRICT OF CALIFORNIA

                                   OFFICE OF THE CLERK
                                        501 "I" Street
                                    Sacramento, CA 95814


YESENIA MELGAR,
        Plaintiff

   v.                                                    CASE NO. 2:14−CV−00160−MCE−AC

ZICAM LLC, ET AL.,
        Defendant




        You are hereby notified that a Notice of Appeal was filed on December 11, 2018
   in the above entitled case. Enclosed is a copy of the Notice of Appeal, pursuant
   to FRAP 3(d).



 December 12, 2018

                                      MARIANNE MATHERLY
                                      CLERK OF COURT

                                   by: /s/ L. Mena−Sanchez
                                      Deputy Clerk
